Title: Invoice from Joseph Gardoqui & Sons, 21 April 1780
From: Gardoqui, Joseph & Sons (business)
To: Adams, John


      JA Invoice of One Barrell of Merchandize shippt per the Success  Capt. Philip Trash for Newburyport to address of Nathaniel Tracy Esqr. and for Acco. and Risk of Honble. John Adams Esqr.
      
       
     
      No. 1. 1 Barrell with
     
     
        1 piece with 25/5 vars Linens
      at 11rs. per vare
      277.
      6
     
     
        6 Do   147 Do Do
      at 8 Do
      1,176.
      
     
     
        12 Dozn. Common black Silk Hands.
      at 100rs. per dozn.
      1,200.
      
     
     
        6  Do. Do. Collours Do.
      at 100 Do.
      600.
      
     
     
        6 w. Green Thea
      at 32 rs. per w.
      192.
      
     
     
        1 Dozn. Knives and forks
      75.
      
     
     
        1 Case  mark No. 2: with 6 Dozn. Tumbler wine Glass at 8rs. per Dozn.
      48.
      0
     
     
      
          To packg. and shippg
      
      40.
      0
     
     
      
      3,608.
      6
     
     
      
          Commition Gratis
      
      "  "
      
     
    
      
       Bilbao 21th. April 1780 Errors Excepted
       Joseph Gardoqui & Sons
      
     